Separate actions were brought by Walter Nawrocki and Nick Ortynski against the Grand Trunk Western Railroad Company to recover damages for personal injuries received in a collision between a Ford truck, in which they were riding, and a locomotive. The cases were consolidated for the purposes of trial. The jury returned a verdict awarding Ortynski $5,000 and finding no cause of action on the part of Nawrocki.
The verdicts were inconsistent but Nawrocki, and not defendant, is the one to be heard on that point, and we are not advised of any appeal by him. Defendant, by appeal, prosecutes review of the Ortynski judgment, and the question is whether, under the testimony in behalf of plaintiff, the court should have directed a verdict of contributory negligence *Page 63 
on his part as a matter of law. On this point we must view the testimony in behalf of plaintiff in its most favorable light.
Between 5 and 6 o'clock, the afternoon of November 25, 1940, a 16-year-old boy was employed by plaintiff Ortynski to drive a 1932 Ford truck, loaded with a ton of coal, in an easterly direction on Poland avenue in the city of Hamtramck. Plaintiff Nawrocki was sitting beside the driver and plaintiff Ortynski was on the same seat next to the right side window of the cab. It was dark and a light snow was falling. The lights of the truck were on, but side visibility was limited. Crossing Poland avenue are several spur or switch tracks servicing the Chevrolet gear and axle plant, the easterly track crossing Poland avenue at an angle of about 45 degrees. The driver lived near this crossing and was familiar with the spur tracks and use made thereof. He drove to the easterly track at a speed of 10 miles per hour and when within 5 to 8 feet of the track the driver discovered a Diesel locomotive was coming out of the yard of the Chevrolet plant. He attempted to turn the truck to the left but the locomotive struck the cab of the truck and pushed it along about 15 feet and plaintiff was injured.
The three occupants of the truck testified their view of the approaching locomotive was cut off by stock trailers 10 to 12 feet high, standing between them and the locomotive; they did not see or hear the locomotive until it came out of the yard of the plant and about to the edge of the street, with no headlight on and they heard no bell sounding. The crossing was unprotected and the driver of the truck was aware thereof.
Under such testimony may it be said, as a matter of law, that the driver of the truck was guilty of contributory negligence? If he was, then, under the *Page 64 
doctrine of imputed negligence, plaintiff may not have recovery.
Plaintiff's driver testified the railroad track came to the street crossing on a long curve and that as he came along the street and the train was coming out of the yard of the plant they were coming toward each other; also: "I looked to my right but didn't see anything because the trailer was obstructing my view. I was about 5 to 8 feet from the track when I looked. There were no lights on the trailer. I imagine I was about 10 to 12 feet away from the trailer. The trailer was two feet inside the fence and about 5 or 6 feet from the track" (upon which the locomotive was approaching).
The driver of the truck drove into a place of sensed danger to a point where he could not prevent an accident if the possible happened. It happened. The truck and locomotive were each traveling at a speed of 10 miles an hour.
We do not, on the question of contributory negligence of plaintiff, consider the testimony in behalf of defendant that the headlight was on and the automatic bell ringing. A Diesel locomotive, hauling five loaded freight cars, is not noiseless but, according to plaintiff Nawrocki, makes a roaring sound not quite as loud as an airplane.
Plaintiff and the trial judge thought the opinion in Gaffka
v. Railroad Co., 301 Mich. 383, required the issue of contributory negligence to be submitted to the jury. The Gaffka
opinion did not state any change in the long-established law in this jurisdiction but applied holdings in previous decisions to the setting in that case. We have repeatedly held that the law must be applied to each case upon its particular facts and circumstances.
Plaintiff testified:
"I was about seven feet from the track when I first noticed it (the locomotive). * * * *Page 65
"Q. How far would it take you to stop your truck going 10 miles an hour?
"A. About 15 feet, if it was dry, but there was a slight snow, so we skidded a little. The pavement wasn't wet but there was a little snow on it."
We think the question of contributory negligence in the instant case is controlled by Rosencranz v. Railroad Co., 244 Mich. 137. In that case gondola cars standing on an intervening track prevented view of the track upon which a backing locomotive was moving. We there said:
"Plaintiff's view of the south track was prevented by the standing cars, and he noted the fact but did not stop. While in a zone of safety plaintiff was unable, without stopping, to see whether he could safely proceed. He should have stopped, looked, and listened and, if necessary, have gotten out of his automobile and made observation. He did not stop, and, without being able to see whether the way was clear, drove into the path of the locomotive."
We held plaintiff in that case, under such circumstances, guilty of contributory negligence as a matter of law.
Under the evidence offered by plaintiff the court should have directed, as requested, a verdict in behalf of defendant on the ground of contributory negligence of plaintiff or, at least, have granted defendant's motion for judgment notwithstanding the verdict.
The judgment should be reversed, without a new trial, with costs to defendant.
CHANDLER, J., concurred with WIEST, J.